Citation Nr: 0112956	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-20 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 4, 1992, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to 
July 1970.  This matter comes before the Board on appeal from 
an October 1998 rating decision of the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an effective date prior to August 4, 1992, for 
the assignment of a 100 percent rating for PTSD.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  By rating decision of January 1987, service connection 
was granted for PTSD, and a noncompensable evaluation was 
awarded, effective January 1984.  A 50 percent evaluation was 
awarded, effective October 1985.  

2.  The veteran filed a notice of disagreement (NOD) in 
March 1987, stating that he was in disagreement with his 
50 percent rating for PTSD and that he believed that his PTSD 
grant should be effective back to 1984.  

3.  By Board of Veterans' Appeals (Board) decision of 
March 1989, a rating in excess of 50 percent for PTSD was 
denied and an effective date prior to October 1, 1985 for a 
50 percent evaluation for PTSD was also denied.  

4.  The veteran filed a claim for an increased evaluation for 
PTSD in October 1989.  

5.  A June 1989 VA treatment plan showed the veteran's PTSD 
was manifested by virtual isolation in the community and 
totally incapacitating psychoneurotic symptoms.


CONCLUSION OF LAW

An effective date of June 22, 1989, and no earlier, for a 100 
percent evaluation for PTSD is warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.105(a), 3.400(o)(2) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist 

This issue arises from the veteran's claim for an effective 
date earlier than August 4, 1992 for a 100 percent rating for 
PTSD.  There is no issue as to substantial completeness of 
the application. 

VA treatment records of which the veteran has provided notice 
have been obtained and associated with the claims file.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. §5103A).  There is no 
indication of additional potentially relevant and available 
treatment records that the RO has not requested, and there is 
sufficient evidence to proceed with appellate review.


Factual Background

By rating decision of January 1987, service connection was 
granted for PTSD.  A noncompensable rating was granted, 
effective January 23, 1984.  On the same rating decision, a 
50 percent rating was granted for PTSD, effective 
October 12, 1985, the date of a VA psychiatric examination.  

In March 1987, the veteran filed a NOD with the 50 percent 
evaluation for PTSD and the effective date of the award.  

By Board decision of March 1989, an effective date prior to 
October 11, 1985 and a rating in excess of 50 percent for 
PTSD were both denied.  The Board found that severe 
disability for PTSD was first verified as of 
October 11, 1985, the date of a VA psychiatric examination.  
The Board also found that the veteran's PTSD was productive 
of no more than severe industrial impairment.  

In August 1989, the veteran submitted a statement to the RO 
in which he requested "reconsideration" of his case decided 
in March 1989.  He said VA had determined him totally and 
permanently disabled from a nervous condition in 1981 and had 
awarded him pension, and the circumstances of his condition 
had not changed.  The RO treated this statement as an attempt 
to reopen a claim for service connection for schizophrenia 
and notified the veteran that he would need to submit new and 
material evidence to reopen that claim.  It later notified 
him that, to consider his claim as one for increase, he 
should furnish evidence of treatment.  In October 1989, the 
veteran submitted another statement saying that he wanted to 
clarify his August 1989 statement asking for reconsideration.  
He said he did not mean to ask the Board to reconsider, but 
that his PTSD should be re-evaluated.  He contended that the 
condition of schizophrenia for which he was awarded pension 
was essentially the same as his PTSD.  He reported that the 
medical information needed to support his claim could be 
requested at the VA hospital, where he had been receiving 
treatment for the past five years.

It does not appear that the RO requested the veteran's VA 
treatment records.  In May 1990, the RO wrote to the veteran 
an told him he had not presented the medical evidence 
requested, and his claim was denied.  He was told that he 
could submit new and material evidence showing a condition 
incurred in or aggravated by service to reopen his claim.  He 
was given notice of his appeal rights.

On August 4, 1992, the RO received a statement from the 
veteran requesting an increase in his service-connected 
condition.  The RO, in August 1992, requested the veteran's 
VA treatment records for the previous 12 months.  In 
February 1993, the veteran again contacted the RO, indicating 
that he requested an increase in his service-connected PTSD 
condition in August 1992.  He said that all medical evidence 
was at the VA medical center.  In March 1993, the RO received 
copies of the veteran's VA treatment records dated from June 
1990 to February 1993.

In connection with the veteran's appeal from the RO's 
subsequent denial of his claim for increased rating, the 
veteran offered testimony at the RO in March 1995.  At that 
time, he presented copies of treatment plan reviews dated in 
June 1989, August 1994, and February 1995 from U. Morales 
Ramos, M.D., the assistant chief of psychiatry at the VAMC.

In the June 22, 1989, treatment plan review, Dr. Morales 
Ramos indicated that the veteran's condition was 
characterized by severe symptomatology of PTSD.  He had 
severe difficulty sleeping due to nightmares of combat 
experiences that continued to characterize his condition 
nightly, providing very little rest and averaging sleep only 
one or two hours a night.  The nightmares affected him all 
day and sometimes for weeks.  He had difficulty coping with 
the severe anxiety of these dreams and he tried to 
differentiate them from reality of daily living.  The dreams 
were described as so vivid and threatening that he confused 
them with reality, affecting his relationship with his family 
and causing him to develop delusional ideas.  He had problems 
occur and they were affected by his flashbacks of experiences 
during combat.  His flashbacks led to psychotic delusional 
thinking and behavior.  This caused his mind to go back to 
Vietnam and he considered his family Vietnamese and as a 
result, he took a combat stance and sometimes broke property.  
He experienced continuous hyperalertness, became very 
anxious, with minimal stress resulting in anxiety and 
irritability.  He had severe depressive symptomatology with 
feelings of helplessness and hopelessness.  He had many 
somatic complaints but was resistant to treatment.  His PTSD 
was also stated to be characterized by panic attacks, 
difficulty breathing accompanied by fear of death, chest 
pains and gastrointestinal complaints.  The examiner 
indicated that the veteran suffered from a severe depression 
where he stayed in bed without eating and would not leave 
home except to visit the hospital.  Attempts to help the 
veteran through group therapy were fruitless, as he was 
unable to manage in any group.  He was noted to be on three 
medications, and the examiner stated that the veteran was one 
of, if not the, sickest patients he had ever encountered in 
the PTSD clinic.  

VA outpatient treatment records of June 1990 to November 1993 
reflected treatment for PTSD symptoms and family therapy for 
the veteran, his wife and eldest son regarding the veteran's 
PTSD.  In July 1991, the veteran's condition was noted to be 
deteriorating and the examiner noted an increase in the 
veteran's PTSD symptoms.  In October 1991, his condition 
continued to be characterized by severe deepening disorders 
characterized by nightmares of combat experiences.  He 
exhibited severe anxiety, depression and psychomotor 
disorder.  In January 1992, the veteran's wife stated that 
family therapy had not been of significant help because of a 
lack of transportation.  The veteran also stated that VA had 
been very unjust to him because he was denied full 
compensation.  In March 1992, his PTSD symptomatology was 
characterized by flashbacks and difficulty sleeping.  His 
severe depressive symptoms continued to be managed without 
hospitalization, only with the support of his family and 
medications.  In June 1992, it was noted that he continued to 
have difficulty sleeping and an increase in his flashbacks.  
He had been meeting in family therapy with his eldest son and 
wife.  In September 1992, he complained of continuous combat 
nightmares, difficulty sleeping, and daily flashbacks.  In 
October 1992, there were no major side effects noted.  In 
December 1992, thought disorder symptoms were frequent.  In 
August 1993, the examiner indicated that the veteran was 
functioning at a marginal level with continuous flashbacks, 
worsening sleeping difficulties, and acute anxiety that 
affected his relationships with his family.  


Analysis

Under applicable criteria, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).  

Previous determinations which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2000).  Entitlement to a rating 
higher than 50 percent was denied by the Board in a March 
1989 decision.  That determination is final.  See 38 U.S.C.A. 
§§ 7103(a), 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1100(a) 
(2000).  

The veteran maintains, in essence, that he should have been 
granted a 100 percent evaluation for PTSD in the 1980s.  He 
related that his symptoms in 1982 when he was diagnosed with 
nonservice connected schizophrenia are the same symptoms he 
has with his PTSD.  In the alternative, he asserts that his 
100 percent rating should be effective October 11, 1985, when 
he was granted a 50 percent rating for PTSD, because his 
symptoms have always been related to war trauma.  

The evidence of record shows that by Board decision of 
March 1989, an increased evaluation in excess of 50 percent 
for PTSD and an effective date earlier than October 11, 1985 
for a 50 percent rating for PTSD were denied.  These 
determinations are final and binding.  

However, in October 1989, the veteran filed a statement 
asserting entitlement to a higher evaluation for his PTSD.  
He said his treatment was at the VA medical center.  The RO 
did not request his treatment records at that time and 
treated his statement essentially as one to reopen a claim of 
entitlement to service connection for schizophrenia.  
Although the veteran had told the RO that his relevant 
treatment records were at the VA medical center, the RO 
denied the veteran's claim to reopen for failure to present 
medical evidence.

However, the record does not show that the RO ever addressed 
the veteran's claim for an increase.  It did not notify the 
veteran that it was denying his claim for a higher evaluation 
for PTSD.  The veteran's October 1989 statement made it 
reasonably clear that he thought he was entitled to a higher 
evaluation for his PTSD and that his VA treatment records 
would support his claim.  This October 1989 claim for 
increase was not adjudicated or otherwise addressed by the 
RO.  It remained a pending claim for increase until the 
veteran again asserted entitlement to an increase in August 
1992.

His claim for a higher evaluation was eventually granted.  In 
connection with this claim, the veteran presented treatment 
records dating to June 1989.  The June 1989 treatment plan 
review shows severe symptoms associated with the veteran's 
PTSD, and the examiner assessed the veteran's case as one of 
the most severe he had ever seen, if not the most severe.

In 1989, the rating criteria for a 100 percent evaluation for 
PTSD required that the attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community.  Alternatively, a 100 
percent evaluation would be warranted for totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent rating could also be awarded for demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1989).  

Under these criteria, the June 1989 VA treatment plan shows 
that the veteran's PTSD was of sufficient severity to warrant 
a 100 percent evaluation.  His treating doctor described his 
PTSD as manifested by an inability to differentiate 
nightmares from reality, affecting his relationship with his 
family and resulting in delusional ideas.  He was unable to 
manage being in a group, even for therapy.  He did not leave 
home except to visit the hospital.  This description shows 
virtual isolation in the community attributable to his PTSD.  
It also shows totally incapacitating psychoneurotic symptoms.  
He therefore met the criteria for a 100 percent evaluation 
for PTSD as of this June 1989 treatment plan review.  

As the veteran filed his claim for increase in October 1989, 
within a year of this record showing that he met the criteria 
for a higher evaluation, the evidence supports an effective 
date of June 22, 1989, for his 100 percent evaluation for 
PTSD.


ORDER

An effective date of June 22, 1989, and no earlier, for a 
100 percent rating for PTSD is granted, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

